Citation Nr: 0826504	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  99-13 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a left knee disability, 
to include as secondary to the veteran's service-connected 
right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from September 1968 to September 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board hearing in October 
2002.  This matter was previously before the Board and was 
remanded in July 2003.


FINDING OF FACT

The veteran's left knee disability was caused by his service-
connected right knee disability.


CONCLUSION OF LAW

A left knee disability was incurred during the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) and implementing regulations at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  The Board also 
acknowledges that various judicial decisions have addressed 
the notice and assistance requirement of VCAA.  See generally 
See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles 
v. Principi, 16 Vet.App. 370 (2002); Huston v. Principi, 17 
Vet.App. 195, 202 (2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  However, the Board need not consider the question of 
VCAA compliance since there is no detriment to the veteran as 
a result of any VCAA deficiencies in view of the fact that 
the full benefit sought by the veteran is being granted by 
this decision of the Board.  

The veteran contends that his current left knee disability is 
caused by his service-connected right knee disability.  
Specifically, the veteran alleges that his right knee 
disability has caused him to alter his gait in such a way 
that he has now developed a left knee disability. After 
careful consideration of the evidence and after resolving all 
benefit of the doubt in favor of the veteran under the 
provisions of 38 U.S.C.A. § 5107(b), the Board agrees and 
finds that entitlement to service connection for a left knee 
disability is warranted.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as arthritis, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  The regulation, which 
was amended in October 2006, permits service connection not 
only for disability caused by service-connected disability, 
but for the degree of disability resulting from aggravation 
to a nonservice-connected disability by a service-connected 
disability.  See 38 C.F.R. § 3.310 (2007).  See also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

The competent evidence of record includes a March 2008 letter 
from G. D. Trinidad, M.D.  This letter states that the 
physician had treated the veteran for bilateral 
osteoarthritis of the knees and that the veteran's left knee 
disability was a direct result of over-compensating for the 
injury and pain from the right knee as well as walking with a 
guarded gait. 

There are no contrary medical opinions of record.  There is a 
June 2007 VA medical opinion which states that the veteran's 
left knee disability is not a result of his in-service knee 
injury, but this opinion is not relevant to adjudication of 
the veteran's claim because it does not address the salient 
inquiry of whether or not the veteran's service-connected 
right knee disability has either caused or aggravated his 
current left knee disability.

As such, the Board finds that the veteran's service-connected 
right knee disability has caused his current left knee 
disability and that entitlement to service connection for a 
left knee disability is warranted.


ORDER

Service connection for a left knee disability is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


